Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendments filed on 12/31/2021.
After a thorough search, review of the prosecution history, and in view of Applicant's Remarks and the prior art of record, claims 1-2 are allowed.
Reasons for Allowance
	The following is examiner’s statement of reasons for allowance: 
The prior art of record Lacaze (Pub. No. US 2021/0107523 A1) teaches an “Autonomous Ambulance”. Lacaze Title and Abstract 
The prior art of record Eisner (Pub. No. US 2020/0187150 A1) teaches “emergency location application 26′ on the emergency location information server network device 22 determines a desired emergency response server 25 that is closest geographically to the target network device 12 which is in turn used to notify emergency responders (e.g., police, fire, ambulance, etc.) closest to the current physical location 34 of the target network device 12.” Eisner ¶ [0263].
The prior art of record Kanga (Pub. No. US 2018/078894 A1) teaches that “Response units are typically registered with the system 10 and can include emergency services (police, fire and ambulance services), road crews, parking wardens, tow trucks, security personal and cleaners. The system 10 is capable of monitoring the position of mobile response units (such as police units and tow trucks) using GPS tracking, mobile network triangulation or other similar protocols. This enables the surveillance system 10 to identify candidate response units that are in close proximity to a detected incident.” Kanga ¶ [0066].
The prior art fails to teach or suggest the invention recited in the independent claims when considering the totality of the language of those claims.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2456
04/07/2022

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        4/8/2022